Title: To Thomas Jefferson from Henry Dearborn, 9 November 1804
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     
                        Sir
                     
                     War Department Nov. 9th. 1804
                  
                  I have the honor herewith to transmit you a list of Appointments in the Army of the United States, during the last recess of Congress 
                  Accept Sir, the assurances of my high respect and consideration
                  
                     
                        H Dearborn
                     
                     
                  
               